Citation Nr: 1740666	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.   Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.   Entitlement to a disability rating in excess of 60 percent for bilateral hearing loss.

3.   Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from April 1964 to April 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Los Angeles, California, which granted service connection for PTSD and assigned an initial 30 percent rating, and granted an increased rating of 20 percent for bilateral hearing loss.

During the pendency of the appeal, the RO awarded a 70 percent initial rating for PTSD and awarded a 60 percent rating for bilateral hearing loss, effective the date of the claim. As the Veteran has not indicated satisfaction with the ratings assigned, he is presumed to be seeking the maximum rating. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2013, the Veteran testified during a travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

These matters were remanded by the Board in December 2014 and October 2016 for additional development. Specifically, the Board sought addendum opinions to address the functional impact of the Veteran's PTSD and hearing loss. A review of the record reveals that the addendum opinions were obtained in December 2016. Although the PTSD addendum opinion does not directly list how the Veteran's PTSD would impact employment, the Board finds that this information is not necessary and given the favorable outcome on the question of TDIU, is not prejudicial to the Veteran. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.   Throughout the appeal period, the Veteran's service-connected PTSD has not been productive of total occupational and social impairment. 

2.   The Veteran's bilateral hearing loss has manifested by no more than Level VI hearing acuity in the right ear and Level IX hearing acuity in the left ear.

3.   The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.   The criteria for a 100 percent rating for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).

2.   The criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2016).

3.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative have alleged any deficiency in VA's duty to notify or assist. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

(A)  Bilateral Hearing Loss

The Veteran seeks entitlement to a rating in excess of 60 percent for bilateral hearing loss. In essence, he contends that his bilateral hearing loss is more severe than contemplated by his currently assigned disability rating. 

Hearing loss is evaluated according to a mechanical application of the Rating Schedule, using numeric designations that are based upon audiometric test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Ratings for bilateral defective hearing range from zero percent to 100 percent. The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. See 38 C.F.R. § 4.85 (2016).

The current rating criteria include alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86. The first such method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or above, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a) (2016). The second alternate rating method provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran meets the criteria for a rating based on the second exceptional pattern of hearing. Accordingly, his bilateral hearing loss will be evaluated according to the provisions of 38 C.F.R. § 4.86(b) as well as the standard method. 38 C.F.R. §§ 4.85, 4.86(b). The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86(a) in either ear. 

VA treatment records from April 2010 show that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
75
80
LEFT
25
20
85
80
80
His speech recognition scores were 84 percent in the right ear and 76 percent in the left.


VA treatment records from February 2011 show that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
65
80
75
LEFT
20
25
80
80
75

His speech recognition scores were 80 percent in the right ear and 72 percent in the left. He reported that his hearing loss got worse following a cold.

On VA examination in April 2011, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
85
85
LEFT
25
30
85
85
80

His speech recognition scores were 80 percent in the right ear and 76 in the left. The impression was mild to severe sensorineural hearing loss 500 to 4000Hz in the right ear with good speech recognition discrimination skills of 80 percent at 85 dBHL and hearing within normal limits in the left ear at 500Hz, with mild to severe sensorineural hearing loss at 1000 to 4000 Hz with poor speech discrimination skills of 76 percent at 90 dBHL. The Veteran reported that "I have a hearing problem in both ears. It is getting worse during last 6 months. I just cannot make out what people were saying. It hinders me do[ing] anything."


The Veteran was afforded another VA audiological examination in May 2015. On examination, his puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
60
85
80
LEFT
35
30
85
80
75

The average decibel loss was 66 in the right ear and 68 in the left. His speech recognition scores were 62 percent in the right ear and 38 percent in the left. The examiner noted that without using hearing aids, "everything is dull" and the Veteran "cannot get along without hearing aids."

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence weighs against the assignment of a higher disability rating for bilateral hearing loss. Applying the Veteran's VA examination results to Table VI in 38 C.F.R. § 4.85 yields findings, at worst, of IX in the left ear, and VI in the right. The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86 (a) in either ear. The Board's analysis does not end here as the Veteran's left ear test results qualify for consideration under the second alternate method for rating exceptional hearing loss set forth above. 38 C.F.R. § 4.86(b). That method yields a designation of Level IX in the left ear, which, when applied to the Level VI hearing loss observed for the right ear, corresponds to a 40 percent rating under Table VII. 38 C.F.R. § 4.85. Thus, when the Veteran's left ear is analyzed pursuant to 38 C.F.R. § 4.86(b), the disability rating for his bilateral hearing loss results in a higher evaluation compared to when the standard method is applied under 38 C.F.R. § 4.85. 

Thus, based on the foregoing, the Board finds that the 60 percent rating for bilateral hearing loss is appropriate. See 38 C.F.R. § 4.85, DC 6100.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. The Board finds that the VA examiners addressed the Veteran's functional hearing impairment by noting the difficulties that he experienced. The Veteran reported difficulty hearing in all situations. Nevertheless, an evaluation in excess of 60 percent for bilateral hearing loss is not warranted based on any audiological findings of record. 

(B)  Posttraumatic Stress Disorder

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning. A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. See Carpenter, 8 Vet. App. at 242. Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned. The percentage evaluation is based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores. DSM-V is applicable for cases certified to the Board on or after August 4, 2014. However, the Veteran's case was originally certified to the Board prior to August 2014 (March 2013). Consequently, DSM-V is not applicable. Thus, while not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Veteran contends that his service-connected PTSD warrants an initial rating in excess of 70 percent.

He afforded a VA examination for his PTSD in April 2011. At the time of examination, he was casually dressed and appropriately groomed. He was alert and oriented to person, place, time, and purpose. He described his mood as "okay". His affect was constricted. His thought process was linear and goal directed. His attention, concentration, insight, and judgment were all within normal limits. He denied suicidal or homicidal ideation. He reported that the emotional changes that he experienced when he returned from Vietnam had a detrimental impact on his feelings of comfort in social situations, his ability to establish close interpersonal relationships, his ability to experience pleasure in leisure pursuit, and his ability to establish close and effective working relationships. He also reported that it negatively impacted his relationship with his family. His GAF score was 60.

At his March 2013 Board hearing, the Veteran reported that he had been married since June of 1971 and that the relationships with his wife and children were "okay". He stated he had "quite a bit of irritability, and they've learned to deal with it." When asked how his PTSD affected his family, the Veteran stated that "I think it has affected my family life somewhat, because of the irritability, the anxiety and the panic attacks, the nightmares and what have you. I feel like it has affected that, because of my not being able to sleep, and problems like that, it affects my entire family life." He denied suicidal ideation. He endorsed panic attacks which he stated often caused him to quit and give up on what he was doing. He additionally stated "I have just almost like panic attacks anymore from being in heavy traffic situations."

The Veteran was afforded a VA examination for his PTSD in May 2015. He reported isolating, avoiding large gatherings, a poor appetite, and feeling jittery and nervous. He reported having a good relationship with his wife and that his adult son lived with him as he recovered from severe medical problems. He also endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, as well as an inability to establish and maintain effective relationships. He denied suicidal or homicidal ideation. The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity. 

The foregoing evidence shows that the Veteran's occupational and social impairment from service-connected PTSD more nearly approximates occupational and social impairment, with deficiencies in most areas. The record reflects that the Veteran's PTSD manifests by symptoms of depressed mood, irritability, anxiety, sleep impairment with nightmares, as well as panic attacks that affect his ability to function independently. This is consistent with his GAF score of 60 which shows that his PTSD is indicate of moderate symptoms, to include moderate difficulty in social, occupational, or school function.

A 100 percent rating is not warranted as the Veteran's condition does not manifest in total occupational and social impairment. The Veteran has been married for 45 years and maintains a positive relationship with his wife. There is no evidence of a gross inability to interact with the public as the record reflects that the Veteran attends PTSD group therapy. He is still able to maintain an independent lifestyle and has shown that he is cognizant of the effects of his disability. 

The Board recognizes that the Veteran is not currently employed. Indeed, at his Board hearing, the Veteran reported retiring in 2003 and performing "handyman work" when possible. However, even assuming that the Veteran's PTSD causes total occupational impairment, the evidence of record does not establish that he also has total social impairment, which is required for a 100 percent disability rating for PTSD.

Therefore, the Board finds that the Veteran's disability picture does not more nearly approximate total occupational and social impairment and a rating in excess of 70 percent for PTSD is not warranted.

Total Disability Rating Based on Individual Unemployability

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent. 38 C.F.R. § 3.340(a)(1). Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances. 38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor. 38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities. After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted.

The Veteran is currently service-connected for posttraumatic stress disorder, rated as 70 percent disabling; bilateral hearing loss, rated as 60 percent disabling; left shoulder degenerative joint disease and impingement syndrome, rated as 20 percent disabling; a left ankle and foot disability, rates as 10 percent disabling; and tinnitus, rated as 10 percent disabling. His combined schedular rating is 90 percent disabling, which satisfies the schedular criteria for individual unemployability. 

The record shows that the Veteran completed the tenth grade. His employment experience includes working as a truck driver as well as a contractor. At his Board hearing, the reported retiring in 2003 and indicated that his PTSD was a large reason for his retirement.

The crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Opinions regarding the functional effects of the Veteran's PTSD and hearing loss were rendered in December 2016. Specifically, the VA examiner found that with regard to the Veteran's hearing loss:

The functional effects given the above hearing loss would make working in a noisy environment difficult or an environment that utilizes hearing for safety potentially unsafe. A work setting that provides reasonable accommodations for hearing loss, such as amplified telephones or a loop system in a conference room can positively impact the function of a hearing impaired employee and their ability to maintain gainful employment. Generally larger organization such as the United States Government can provide reasonable accommodations to hearing impaired employees from mild to profound hearing loss. Given hearing loss alone does not preclude anyone from securing or maintaining gainful employment unless the position has a normal hearing requirement for safety reasons[,] it is less likely as not that hearing loss alone would cause the Veteran['s] inability to secure and follow a gainful occupation. 


With regard to the Veteran's PTSD, a VA psychologist stated:

The [May 2015] report indicated that the Veteran demonstrated occupational and social impairment with reduce[d] reliability and productivity. Results of that examination did not find that the Veteran was totally occupationally and socially impaired. Review [of the Veteran's treatment records] noted since the time of the last examination indicated that the Veteran has [reliably] attended group treatment sessions.

As noted above, the Veteran's employment history indicates that he has worked as a contractor and truck driver. Both of these jobs require interaction with customers. The record reflects that the Veteran's PTSD causes him to have irritability as well as panic attacks, which result in him giving up on whatever he is doing. He also reported that long driving caused him to have severe anxiety. At his Board hearing, the Veteran reported having marginal employment where he sometimes would perform "handyman" jobs. He stated that he would get angry and have a panic attack, which caused him to walk off the job and tell the customer he would finish another day. He additionally struggles to hear what people are saying as a result of his service-connected bilateral hearing loss, which the Board finds would likely cause more frustration, irritability, and panic attacks. Additionally, the Board finds that walking off of a job due to panic attacks or anger would not be tolerated in a traditional work setting. Thus, the Board finds that the evidence demonstrates that the Veteran would not be able to secure and maintain similar employment due to his service-connected disabilities, as they impose both physical and psychological limitations. 

The Board acknowledges the VA opinions which provide the functional effects of the Veteran's service-connected hearing loss and PTSD. However, as these opinions do not consider the Veteran's service-connected disabilities, taken together, the Board affords them little probative weight.

The Board additionally acknowledges that the Veteran's reported sometimes working doing "handyman" jobs. However, he also reported an income of less than $6,000 a year, at most, stemming from those jobs. As this is far below the poverty line, the Board finds that employment is marginal. Further, the record is unclear as to whether the Veteran continues to perform any more "handyman jobs".

The law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014). 

Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran is precluded from securing and following substantially gainful employment, due to the effects of his service-connected disabilities. The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a TDIU is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to an initial rating for PTSD in excess of 70 percent is denied.

Entitlement to a rating in excess of 60 percent for bilateral hearing loss is denied.

Entitlement to a total disability rating based on individual unemployability is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


